DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2020/0235748).
Regarding claim 1, Kang et al. discloses Interleaved clock signal ADC that teaches: a first analog-to-digital converter (ADC) (110) for receiving the input signal (Sin) and sampling the input signal according to a first sampling clock (Q0) to generate a first digital output code (Q0); a second ADC (110) for receiving the input signal (Sin) and sampling the input signal according to a second sampling clock (T1)) to generate a second digital output code (Q1); a third ADC (110) for receiving the input signal (Sin) and sampling the input signal according to a third sampling clock (TM-1)) to generate a third digital output code (Qm-1); a fourth ADC (110) for receiving the input signal and sampling the input signal according to a fourth sampling clock tm) to generate a fourth digital output code (Qm); a control circuit (120,140) coupled to the first ADC (110), the second ADC (110), the third ADC (110), and the fourth ADC (110), for periodically generating at least a part of a set of control values randomly, and for outputting the first digital output code (CQ0), the second digital output code (CQ1), the third digital output code (CQm-1), and the fourth digital output code (CQM) in turn as the digital output signal; and a clock 
Regarding claim 4, Kang discloses in figures 1A that teaches: N analog-to-digital converters (ADCs) (110), each of which receives the input signal (Sin) and samples the input signal according to one of N sampling clocks (clk0) to generate a digital output code (Q0), N being an integer greater than or equal to two; a clock generation circuit (130) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit(120) coupled to the N ADCs and the clock generation circuit (130), for periodically generating the set of control values, and outputting the digital output codes in turn as the digital output signal; wherein two consecutive sets of control values are not identical (see figure 1A, abstract and its descriptions).
Regarding claim 7, Kang discloses in figures 1A that teaches: N analog-to-digital converters (ADCs) (110), each of which receives the input signal (Sin) and samples the input signal according to one of N sampling clocks (CLK0) to generate a digital output code (Q0), N being an integer greater than or equal to two; 11a clock generation circuit (130) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit (120) coupled to the N ADCs (110) and the clock generation circuit (130), for periodically generating the set of control values based on a pseudo random number, and outputting the digital output codes in turn as the digital output signal (see figure 1A, abstract and its descriptions).
s 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinyua et al. (US 206/0279445).
Regarding claim 1, Kinyua discloses time-interleaved ADC architecture in figure 2 that teaches: a first analog-to-digital converter (ADC0) for receiving the input signal and sampling the input signal according to a first sampling clock to generate a first digital output code; a second ADC (ADC1) for receiving the input signal and sampling the input signal according to a second sampling clock to generate a second digital output code; a third ADC (ADC2) for receiving the input signal and sampling the input signal according to a third sampling clock to generate a third digital output code; a fourth ADC (ADCm-1) for receiving the input signal and sampling the input signal according to a fourth sampling clock to generate a fourth digital output code; a control circuit (115) coupled to the first ADC, the second ADC, the third ADC, and the fourth ADC, for periodically generating at least a part of a set of control values randomly, and for outputting the first digital output code, the second digital output code, the third digital output code, and the fourth digital output code in turn as the digital output signal; and a clock generation circuit (CLOCK) coupled to the first ADC, the second ADC, the third ADC, the fourth ADC, and the control circuit, for receiving a working clock, and generating the first sampling clock, the second sampling clock, the third sampling clock, and the fourth sampling clock according to the set of control values and the working clock, so that a phase of at least one of the first sampling clock, the second sampling clock, the third sampling clock, and the fourth sampling clock is not fixed (see figure 2, abstract and its descriptions).
Regarding claim 4, Kinyua discloses time-interleaved ADC that teaches: N analog-to-digital converters (ADCs) (105), each of which receives the input signal and samples the input signal according to one of N sampling clocks (CLOCK) to generate a digital output code, N being an integer greater than or equal to two; a clock generation circuit (CLOCK) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values 
Regarding claim 7, Kinyua discloses in figure 2 that teaches time-interleaved ADC comprises N analog-to-digital converters (ADCs) (105), each of which receives the input signal and samples the input signal according to one of N sampling clocks to generate a digital output code, N being an integer greater than or equal to two; 11a clock generation circuit (CLOCK) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit (115) coupled to the N ADCs and the clock generation circuit, for periodically generating the set of control values based on a pseudo random number, and outputting the digital output codes in turn as the digital output signal (see abstract, figure 2 and its descriptions).
Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Componeschi et al. (USP 10,868,556).
Regarding claim 1, Camponeschi et al. discloses time-interleaved ADC that teaches: a first analog-to-digital converter (ADC) (146-1) for receiving the input signal and sampling the input signal according to a first sampling clock to generate a first digital output code; a second ADC (146-2) for receiving the input signal and sampling the input signal according to a second sampling clock to generate a second digital output code; a third ADC (146-3) for receiving the input signal and sampling the input signal according to a third sampling clock to generate a third digital output code; a fourth ADC ((146-n) for receiving the input signal and sampling the input signal according to a fourth sampling clock to generate a fourth digital output code; a control circuit 180) coupled to the first ADC, the second ADC, the third ADC, and the fourth ADC, for periodically generating at least a part of a set of control values 
Regarding claim 4, Camponeschi et al discloses in figure 2 that teaches time-interleaved ADC architecture including N analog-to-digital converters (ADCs) (146), each of which receives the input signal and samples the input signal according to one of N sampling clocks to generate a digital output code, N being an integer greater than or equal to two; a clock generation circuit (110) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit (180) coupled to the N ADCs and the clock generation circuit, for periodically generating the set of control values, and outputting the digital output codes in turn as the digital output signal; wherein two consecutive sets of control values are not identical (see figure 2, abstract and its descriptions).
Regarding claim 7, Camponeschi et al discloses time-interleaved ADC architecture in figure 2 that teaches N analog-to-digital converters (ADCs) (146), each of which receives the input signal and samples the input signal according to one of N sampling clocks to generate a digital output code, N being an integer greater than or equal to two; 11a clock generation circuit (110) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit (180) coupled to the N ADCs and the clock generation circuit, for periodically generating the set of control values based on a pseudo .
Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waltaril. (US 2016/0049949).
Regarding claim 1, Waltari discloses interleaving ADC architecture in figure 2 that teaches a first analog-to-digital converter (ADC) (102-1) for receiving the input signal and sampling the input signal according to a first sampling clock to generate a first digital output code; a second ADC (102-2) for receiving the input signal and sampling the input signal according to a second sampling clock to generate a second digital output code; a third ADC (102-3) for receiving the input signal and sampling the input signal according to a third sampling clock to generate a third digital output code; a fourth ADC (102-n) for receiving the input signal and sampling the input signal according to a fourth sampling clock to generate a fourth digital output code; a control circuit (108)coupled to the first ADC, the second ADC, the third ADC, and the fourth ADC, for periodically generating at least a part of a set of control values randomly, and for outputting the first digital output code, the second digital output code, the third digital output code, and the fourth digital output code in turn as the digital output signal; and a clock generation circuit (112) coupled to the first ADC, the second ADC, the third ADC, the fourth ADC, and the control circuit, for receiving a working clock, and generating the first sampling clock, the second sampling clock, the third sampling clock, and the fourth sampling clock according to the set of control values and the working clock, so that a phase of at least one of the first sampling clock, the second sampling clock, the third sampling clock, and the fourth sampling clock is not fixed (see abstract, figure 2 and its descriptions).
Regarding claim 4, Waltari discloses interleaving ADC architecture in figure 2 that teaches N analog-to-digital converters (ADCs) (102) each of which receives the input signal and samples the input signal according to one of N sampling clocks to generate a digital output code, N being an integer 
Regarding claim 7, Waltari discloses interleaving ADC architecture in figures 2 that teaches N analog-to-digital converters (ADCs) (102), each of which receives the input signal and samples the input signal according to one of N sampling clocks to generate a digital output code, N being an integer greater than or equal to two; 11a clock generation circuit (112) coupled to the N ADCs, for receiving a working clock and a set of control values, and generating the N sampling clocks according to the set of control values and the working clock; and a control circuit (108) coupled to the N ADCs and the clock generation circuit, for periodically generating the set of control values based on a pseudo random number, and outputting the digital output codes in turn as the digital output signal (see abstract, figures 2 and its descriptions).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: control circuit generates the set of control values based on a pseudo random number.
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: plurality of phase adjustment circuits for adjusting the phases of the first intermediate clock, the second intermediate clock, the third intermediate clock, 10and the fourth intermediate clock according to the set of control values to generate the first sampling clock, the second sampling clock, the third sampling clock, and the fourth sampling clock, respectively.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: wherein the clock generation circuit frequency-divides the working clock to generate a low-frequency clock, delays the low-frequency clock to generate N intermediate clocks, and delays the N intermediate clocks according to the set of control values to generate the N sampling clocks, so that at least one of the N sampling clocks has different phases for two consecutive periods.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: a clock adjustment circuit for frequency-dividing the working clock to generate the low-frequency clock, and delaying the low-frequency clock to generate the N intermediate clocks; and N phase adjustment circuits coupled to the clock adjustment circuit, for adjusting phases of the N intermediate clocks according to the set of control values to generate the N sampling clocks, respectively.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: wherein the clock generation circuit frequency-divides the working clock to generate a low-frequency clock, delays the low-frequency clock to generate N intermediate clocks, and delays the N intermediate clocks according to the set of control values to generate the N sampling clocks, so that at least one of the N sampling clocks has different phases for two consecutive periods.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fairly teach or suggest objected features: wherein the clock generation circuit comprises: a clock adjustment circuit for frequency-dividing the working clock to generate the low-frequency clock, and delaying the low-frequency clock to generate the N intermediate clocks; and N phase adjustment circuits coupled to the clock adjustment circuit, for adjusting phases of the N intermediate clocks according to the set of control values to generate the N sampling clocks, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 571 272-2105 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845